Case 3:18-cr-00451-FAB Document 79-2 Filed 11/05/19 Page 1 of 2

Certificate of Authenticity of Business Records
Pursuant to Federal Rule of Evidence 902(11)

|, Nordellie Torres Rodriguez, attest on penalty of criminal punishment for false
statement or false attestationb that | am /was the Director, Services Division, of
Driver Services Directorate, Department of Transportation and Plublic Works
from Puerto Rico, from November 1, 2001 through the present, and that | also
am/was a custodian of records for the same time period.

| have reviewed the attached records. Icertify that these records arre the original
or duplicate copies of the original records in custody of Puerto Rico D.T.O.P.,
located in the David Plus System.

| further state that:

a. Such records were made, at or near the time of occurrence of the matters
set forth, by (or from information transmitted by) a person with knowledge
of those matters;

b. Such records were kept in the course of regularly conducted business
activity,

c. The business activity made such records as a regular practice; and

d. If such record is not the original, such record is duplicate of the original.

| certify, under the penalties of perjury, that the foregoing is true and accurate to

the best.
Of my knowledge and belief, “Vee
Executed on: October 29, 2019 — ee

 

Signature

 

Location: Carolina, Puerto Rico

  

DIVISION BE SERVICIOS
DISCO SAN JUAN

 

FBI CASE: 26A-SJ-2936444

 

 

 
Case 3:18-cr-00451-FAB Document 79-2 Filed 11/05/19 Page 2 of 2

 

 

 

 

Identificactén: PASS 440522723

 

 

Identificaciones: SSID
Nombre: Aone Tino) Remover
Direccidn:

 

 

 

 

 

 

 

Deseripcién: 2007 TOYOTA CAMRYILEXLEISE ROJO OBSCURO

Registro: 7014974 Clasificacin: Automévil Privado 5

Tablilta: HCT211 VIN: 4T1BE46K97U174173 (Valido) 9992/9992
Marbete: 411520594 (2018) 18 jun 2018

Expiracién del Marbete: 34jul2018
A Tiene multas sin pagar; Tiene Gravamenes; Venta condicional; Marbete expirado

Vehicuto “Registro [rat [ie Ut Finanzas a Extranjero ele Pesado |

 

 

 

 

Condicién del Vehfeulo: = Némero de Titulo: 4069373
Titulo Previa: MENTO. SS™S=«dCSYdS Fecha de Expedicion: 13dic2007
Pais de Origen: ps || Japon Fecha de Impresign: 13dic2007
Fecha de Venta: 2UL2007—=~C~C“‘<C<CS*# Versidn:

Odémetro: 10

 

 

 

 

 

 

 

 

 

pee nen eke nyt 2 temeeeninee mune om nmee t:
na tart etna tae Sr omen

 

 
 
 

MERTIFIC CY CORRECTO |

pee valieve ys so oe: Nb nes, oy
. NICIOS : '
otvistor BE SER ony |
ye’DISCO SAN JUAN , ALPS onision DE SERVICIOS c aI
vas i SCO SAN JL JAN te

 
